               UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF NORTH CAROLINA
                    CHARLOTTE DIVISION
                      3:19-cv-00135-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                 ORDER
                                 )
ERIK A. HOOKS, et al.,           )
                                 )
              Defendants.        )
________________________________ )

    THIS MATTER is before the Court on the following motions by Plaintiff:

    (1)   Fourth Motion for Sanctions Under Rule 37(b) and (d) [Doc. 118];

    (2)   First Motion for a 90 Day Extension of Time Within Which to

          Complete Discovery and file Dispositive Motions [Doc. 131];

    (3)   Supplemental Motion for a 90 Day Extension of Time Within

          Which to Complete Discovery [Doc. 132];

    (4)   Motion to Substitute the Honorable Reuben Young for Unknown

          Doe #12 [Doc. 134];

    (5)   Motion to Take Depositions and Set the Conditions Upon Which

          Depositions Are Conducted at the Prison [Doc. 135]; and

    (6)   Motion to Set the Conditions Upon Which Depositions Are

          Conducted at the Prison [Doc. 136].



      Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 1 of 9
      Also before the Court are Defendant Hooks’ Response to the Court’s

July 28, 2021 Show Cause Order and the Plaintiff’s Reply to this Response.

[Docs. 122, 133].     For the sake of judicial economy, the Court herein

incorporates its Orders at Docket Nos. 77, 80, 91, 116, and 121 in this matter.

      As to Plaintiff’s Fourth Motion for Sanctions, it is denied. The Court

has reviewed Defendant Hooks’ response to the Court’s show cause order

on this issue, as well as Plaintiff’s reply, and is satisfied that sanctions are

not warranted at this time.

      Plaintiff moves to substitute “the Honorable Reuben Young,” who

Plaintiff recently identified as the Deputy Secretary of the North Carolina

Department of Public Safety (NCDPS), for Unknown Doe #12. [Doc. 134].

The Court will grant Plaintiff’s motion to substitute and direct the Clerk to

begin the service process on Defendant Young.

      The Pretrial Order and Case Management Plan in this case was

entered on March 25, 2020. [Doc. 53]. It allows each party to propound no

more than 20 interrogatories and no more than 20 requests for admission

and take no more than 6 depositions of non-expert witnesses. [Id. at 2]. On

June 29, 2020, Plaintiff moved for permission to serve 40 interrogatories on

each named Defendant. As grounds, Plaintiff stated that he “is a prisoner

confined in New Mexico and lacks the financial means to pay for a court


                                       2

       Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 2 of 9
reporter to take depositions of the named Defendants in this civil action.

[Doc. 61 at 1]. Plaintiff also asserted that because he is confined in prison,

the increased use of interrogatories is a cost-effective method of discovery.

[Id. at 2].   The Court granted Plaintiff’s motion and allowed Plaintiff to

propound a total of 40 interrogatories, inclusive of subparts in accordance

with the PTOCMP in this case. [Doc. 66 at 4-5]. The PTOCMP set the

discovery deadline as July 23, 2020 and the dispositive motions deadline as

August 22, 2020. [Doc. 53 at 1]. After a 60-day extension on Plaintiff’s

motion [Doc. 57] and after having been stayed from March to June 2021

[Docs. 91, 116], the current deadline to complete discovery in this matter is

September 8, 2021 and the dispositive motions deadline is October 8, 2021.

[Doc. 116]. Most recently, the Court admonished the parties “to avoid all

unnecessary delay and other barriers in responding to discovery and

readying this case for the filing of dispositive motions. [Doc. 116 at 8]. The

Court further cautioned the parties that “any motions to extend these

deadlines will be highly disfavored and only granted in the event of

extraordinary circumstances.” [Id. (emphasis in original)].

      Plaintiff now moves for a 90-day extension of these deadlines. [Docs.

131, 132]. As grounds, Plaintiff states that he served discovery requests on

Defendants Hooks, Lassiter, and Couch on August 4, 2021 and that Plaintiff


                                      3

        Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 3 of 9
anticipates that Defendants will not timely serve their responses to these

requests “given Defendants history of delay.” [Doc. 131 at 3]. Plaintiff also

argues that Defendants’ past failures to comply with Court orders and dilatory

conduct “prevents plaintiff from engaging in discovery against the Unknown

Doe Defendants.”          [Id. at 4].      In Plaintiff’s contemporaneously filed

supplemental motion for an extension of these deadlines, Plaintiff argues

that he needs additional time because Defendants Joyner, Bryan, and

Daves1 have only recently filed their Answer to Plaintiff’s Complaint on July

29, 2021, and because Plaintiff has not had the opportunity to engage in

discovery with newly identified Defendant Young. [Doc. 132 at 1, 3, 5].

       Plaintiff’s motions will be denied. As admonished, the Court will not

extend     the   discovery      and     dispositive    motions’     deadlines      absent

extraordinary circumstances. Plaintiff’s prediction that Defendants will fail to

timely respond to discovery is not an extraordinary circumstance. Moreover,

the Court has allowed Plaintiff many extensions to identify and serve the Doe

Defendants in this matter, [Docs. 66, 77, 91, 116, 121; 5/5/2021 Text Order],


1When Defendants Bryan, Daves, and Joyner were substituted for Unknown Does #2, 4,
and 11, Defendant Leslie Bentley was substituted for Unknown Doe #3. [See Doc. 98].
Waivers of service were obtained for Defendants Bryan and Daves. [Docs. 99, 112].
Defendants Bentley and Joyner were served with summons and complaint and their
answers were due on July 15, 2021 and July 19, 2021, respectively. [Docs. 124, 125].
Defendants Joyner, Bryan, and Daves filed an answer, [Doc. 123], but Defendant Bentley
has not. The Court, therefore, will order Plaintiff to take further action to prosecute this
action against Defendant Bentley.
                                             4

         Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 4 of 9
and recently ordered Defendant Hooks to respond to Plaintiff’s discovery

requests to allow Plaintiff to identify the remaining Doe Defendants in

sufficient time before the conclusion of discovery,2 [Doc. 121].              Plaintiff

claims he needs more time because Defendants Bryan, Daves, and Joyner’s

only recently answered Plaintiff’s Complaint and because Plaintiff has not

had the opportunity to engage Defendant Young in discovery. A review of

the pleadings in this matter shows that the issues relevant to these

Defendants are shared with those of other Defendants that have been known

since the inception of this action. Moreover, Plaintiff recently filed several

Certificates of Service reflecting service of certain new discovery requests

on Defendants Hooks, Couch, and Lassiter. [Doc. 126-129]. The identity of

these Defendants has been known to Plaintiff since the inception of this

lawsuit. As far as the Court is aware, however, Plaintiff has not served

discovery on Defendants Bryan, Daves, or Joyner, despite their having

answered Plaintiff’s Second Amended Complaint before Plaintiff served

these new discovery requests on Hooks, Couch, and Lassiter. As such, if



2Moreover, the parties were specifically advised that, “[b]ecause any additional Doe
Defendants that may be identified and named by Plaintiff will also very likely be
represented by the same counsel representing the current named Defendants and
because the issues with any newly identified Defendants would be the same as at least
some of the current Defendants, the discovery deadline will be relatively short.” [Doc.
116 at 8].


                                          5

        Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 5 of 9
Plaintiff needed to engage Defendants Bryan, Daves, and Joyner in

discovery he would and should have done so before now, especially given

the Court’s admonitions to the parties. As to Defendant Young, there are no

unique allegations against him. Rather, the Plaintiff’s allegations against

Young, as Unknown Doe #12, are identical to those against Defendant

Joyner and overlap in many respects with the allegations against Defendants

Hooks, Guice, Lassiter, Beaver, Dye, Beaver, Couch, Wallace, Hamilton,

and Clifton, who were identified in Plaintiff’s original Complaint. [See Docs.

1, 13]. Finally, Defendants’ Answers have been nearly identical, and all have

denied the material allegations of Plaintiff’s Second Amended Complaint.

[See Docs. 49 (Answer of Defendants Hooks, Couch, Guice, Lassiter,

Beaver, Clawson, Quinn, Dye and Wallace), 105 (Answer of Defendant

Caldwell), and 123 (Answer of Defendants Joyner, Bryan and Daves)]. As

such, there is no reason to believe Defendant Young’s will be any different,

especially given that there are no unique allegations against him.

Accordingly, the totality of the circumstances here, including the history of

this litigation, do not warrant additional time to conduct discovery or to file

dispositive motions.

      Finally, Plaintiff files two substantially similar motions regarding the

conduct of depositions in this case. [Docs. 135, 136]. In the first, Plaintiff


                                       6

       Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 6 of 9
asks the Court for an Order allowing Plaintiff “to take depositions of each of

the named Defendants” and “setting the conditions under which the

depositions will be taken” at his place of incarceration. [Doc. 135 at 1]. The

motion sets forth an overly exhaustive and unnecessary list of deposition

conditions. [See id. at 2-4]. In the second motion, filed contemporaneously

with the first, Plaintiff again moves for an Order “setting the conditions upon

which depositions may be conducted at the prison in this civil action.” [Doc.

136 at 1]. This motion sets forth another laundry list of deposition conditions,

mostly duplicative of the first motion, and asks that depositions only “be taken

on no less that fourteen (14) days notice.” [Id. at 3]. Attached to these

motions is Plaintiff’s August 6, 2021 “meet and confer” correspondence to

defense counsel requesting consent to the deposition conditions set forth in

the first motion. These depositions motions are dated August 9, 2021 and

were filed on August 25, 2021.3

      The Court will deny these motions for several reasons.                    First, in

allowing Plaintiff to serve up to 40 interrogatories on each Defendant, the

Court relied on Plaintiff’s claim that additional interrogatories were needed

because Plaintiff, who is incarcerated in New Mexico, could not conduct


3 As such, there is no conceivable way defense counsel could have received and
responded to Plaintiff’s August 6, 2021 “meet and confer” letter before Plaintiff prepared
these deposition motions.
                                            7

        Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 7 of 9
depositions in this case. Second, the PTOCMP has been entered in this

case since March of 2020. If Plaintiff intended to take depositions, he should

not have waited until the eve of the close of a very protracted discovery

period to begin that process. Third, Plaintiff asks to take the depositions of

all fifteen parties in this case yet has not sought leave to take more than the

maximum six depositions set in the PTOCMP. Fourth, Plaintiff asks that

fourteen days’ notice be required to take a deposition yet failed to file these

deposition motions until the end of the extended discovery period. Finally,

Plaintiff’s “meet and confer” letter fails to satisfy Rule 37(a)(1) of the Federal

Rules of Civil Procedure. Plaintiff asked defense counsel to consent to a

long list of deposition conditions and then, without even allowing defense

counsel sufficient time to respond, filed motions with the Court asking for

orders setting these deposition conditions and allowing Plaintiff to depose all

Defendants in this action. Plaintiff, however, never sought to notice the

deposition of any Defendant in this case and has not shown that Defendants

or defense counsel failed to engage in the requested discovery. As such,

the Court exercises its discretion to deny Plaintiff’s deposition motions.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motions [Docs. 118,

131, 132, 135, 136] are DENIED in accordance with the terms of this Order.


                                        8

        Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 8 of 9
      IT IS FURTHER ORDERED that Plaintiff’s motion to substitute [Doc.

134] is GRANTED. The Clerk is instructed to substitute Defendant Reuben

Young for Unknown Doe #12.

      IT IS FURTHER ORDERED that Plaintiff shall take further action to

prosecute this case against Defendant Bentley within fourteen (14) days of

this Order. Failure to take any such further action shall result in the dismissal

of this Defendant without prejudice.

      The Clerk is respectfully instructed to provide a copy of this Order and

Docket No. 134-2 at 2-3 to the U.S. Marshal for service of Summons and

Second Amended Complaint [Doc. 13] on Defendant Young.

      IT IS SO ORDERED.


                            Signed: September 6, 2021




                                           9

       Case 3:19-cv-00135-MR Document 137 Filed 09/07/21 Page 9 of 9
